DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 12/27/2021 has been entered. Claims 1, 3-17, 19, and 20 have been entered. Claim 21 has been added. Claims 1-21 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1, 19-21 are objected to because of the following informalities:  claims describes, “a gaze point of a user one of moves”, “the gaze point of the user one moves”.  Examiner presumes the statement should read as, “a gaze point of a one of user moves”, “the gaze point of one of the user moves” Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8, 10, and 19-21 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Park et al (US Pub. 20130135196).
Regarding claim 1, Park disclose:
An information processing apparatus, (at least refer to fig. 1 and paragraph 22. Describes a mobile device 100) comprising: 
An object control unit, (at least refer to fig. 1-2 and paragraph 26. Describes the controller 160 outputs information indicating the message has been received to the display unit 140) configured to: 
Suppress a movement of a first object, wherein the suppression is based on a first line-of-sight movement in which a gaze point of a user one of moves toward a first part of the first object or has moved to the first part, (at least refer to fig. 3 and paragraph 49. Describes if the user continues to gaze at the display unit 140 while displaying a screen as shown in diagram 301, the mobile device 100 controls the display unit 140 to maintain the same state showing the screens as shown in diagrams 302, 304, and 306); and 
Move the first object such that the first object leaves away from the gaze point of the user, wherein the movement of the first object is based on a second line-of-sight movement in which the gaze point of the user one of moves toward a second part of the first object different from the first part or has moved to the second part, (at least refer to fig. 5 and paragraph 58. Describes if the mobile device 100 acquires a gaze angle at which the user is looking at the bottom right corner portion on the display unit 140, it detects this gaze angle detection as a command for turning the page to the next page
Regarding claim 19, Park disclose:
An information processing method, (at least refer to fig. 8 and paragraph 62. Describes a method for controlling a user function based on eye tracking) comprising: 
Suppressing, by a processor, a movement of a first object, based on a first line-of-sight movement in which a gaze point of a user one moves toward a first part of the first object or has moved to the first part, (at least refer to fig. 3 and paragraph 49. Describes if the user continues to gaze at the display unit 140 while displaying a screen as shown in diagram 301, the mobile device 100 controls the display unit 140 to maintain the same state showing the screens as shown in diagrams 302, 304, and 306); and 
Moving, by the processor, the first object such that the first object leaves away from the gaze point of the user, wherein the movement of the first object is based a second line-of-sight movement in which the gaze point of the user one moves toward a second part of the first object different from the first part or has moved to the second part, (at least refer to fig. 5 and paragraph 58. Describes if the mobile device 100 acquires a gaze angle at which the user is looking at the bottom right corner portion on the display unit 140, it detects this gaze angle detection as a command for turning the page to the next page).
Regarding claim 20, Park disclose:
A non-transitory computer- readable medium having stored thereon computer-executable instructions which, when executed by a computer, cause the computer to execute operations, (at least refer to fig. 1 and paragraph 74. Describes controller 160 can be implemented in hardware, firmware or as software or computer code that can be stored in a recording medium such as a CD ROM, an RAM, a floppy disk, a hard disk, or a magneto-optical disk or computer code downloaded over a network originally stored on a remote recording medium or a non-transitory machine readable medium and to be stored on a local recording medium, so that the methods described herein can be rendered in such software that is stored on the recording medium using a general purpose computer) the operations comprising: 
Suppressing a movement of a first object, based on a first line-of-sight movement in which a gaze point of a user one moves toward a first part of the first object or has moved to the first part, (at least refer to fig. 3 and paragraph 49. Describes if the user continues to gaze at the display unit 140 while displaying a screen as shown in diagram 301, the mobile device 100 controls the display unit 140 to maintain the same state showing the screens as shown in diagrams 302, 304, and 306); and 
Moving the first object such that the first object leaves away from the gaze point of the user, wherein the movement of the first object is based on a second line-of-sight movement in which the gaze point of the user one moves toward a second part of the first object different from the first part or has moved to the second part, (at least refer to fig. 5 and paragraph 58. Describes if the mobile device 100 acquires a gaze angle at which the user is looking at the bottom right corner portion on the display unit 140, it detects this gaze angle detection as a command for turning the page to the next page
Regarding claim 21, Park disclose:
An information processing apparatus, (at least refer to fig. 1 and paragraph 22. Describes a mobile device 100) comprising: 
An object control unit, (at least refer to fig. 1-2 and paragraph 26. Describes the controller 160 outputs information indicating the message has been received to the display unit 140) configured to: 
Suppress a movement of a first object, wherein the suppression is based on a first line-of-sight movement in which a gaze point of a user one of moves toward a first part of the first object or has moved to the first part, (at least refer to fig. 3 and paragraph 49. Describes if the user continues to gaze at the display unit 140 while displaying a screen as shown in diagram 301, the mobile device 100 controls the display unit 140 to maintain the same state showing the screens as shown in diagrams 302, 304, and 306) and the first part includes a face of the first object, (at least refer to fig. 3 and paragraph 49. Describes the mobile device 100 controls the display unit 140 to maintain the same state showing the screens as shown in diagrams 302, 304, and 306. Wherein examiner interprets the initial page as the face of the object); 
Move the first object such that the first object leaves away from the gaze point of the user, wherein the movement of the first object is based on a second line-of-sight movement in which the gaze point of the user one of moves toward a second part of the first object different from the first part or has moved to the second part, (at least refer to fig. 5 and paragraph 58. Describes if the mobile device 100 acquires a gaze angle at which the user is looking at the bottom right corner portion on the display unit 140, it detects this gaze angle detection as a command for turning the page to the next page); and 
Turn the face of the first object toward the user based on one of the first line-of- sight movement or the second line-of-sight movement, (at least refer to fig. 5 and paragraph 58. Describes at least refer to fig. 5 and paragraph 58. Describes if the mobile device 100 acquires a gaze angle at which the user is looking at the bottom right corner portion on the display unit 140, it detects this gaze angle detection as a command for turning the page to the next page).
Regarding claim 2, Park disclose:
Wherein the first part includes a face of the first object, (at least refer to fig. 3 and paragraph 49. Describes the mobile device 100 controls the display unit 140 to maintain the same state showing the screens as shown in diagrams 302, 304, and 306. Wherein examiner interprets the initial page as the face of the object).
Regarding claim 3, Park disclose:
Wherein the object control unit is further configured to turn the face of the first object toward the user based on one of the first line-of-sight movement or the second line-of-sight movement, (at least refer to fig. 5 and paragraph 58. Describes at least refer to fig. 5 and paragraph 58. Describes if the mobile device 100 acquires a gaze angle at which the user is looking at the bottom right corner portion on the display unit 140, it detects this gaze angle detection as a command for turning the page to the next page
Regarding claim 6, Park disclose:
Wherein the object control unit is further configured to start control of communication from the first object to the user, based on a determination that the gaze point of the user is located on the face of the first object, (at least refer to fig. 3 and paragraph 49. Describes if the user continues to gaze at the display unit 140 while displaying a screen as shown in diagram 301, the mobile device 100 controls the display unit 140 to maintain the same state showing the screens as shown in diagrams 302, 304, and 306).
Regarding claim 8, Park disclose:
Wherein the first line-of-sight movement indicates that the gaze point of the user is located on the first part, (at least refer to fig. 3 and paragraph 49. Describes if the user continues to gaze at the display unit 140 while displaying a screen as shown in diagram 301, the mobile device 100 controls the display unit 140 to maintain the same state showing the screens as shown in diagrams 302, 304, and 306) and 
The second line-of-sight movement indicates that the gaze point of the user is located on the second part, (at least refer to fig. 5 and paragraph 58. Describes if the mobile device 100 acquires a gaze angle at which the user is looking at the bottom right corner portion on the display unit 140, it detects this gaze angle detection as a command for turning the page to the next page)
Regarding claim 10
Wherein the object control unit is further configured to move, based on the second line-of-sight movement, the first object such that the first object leaves away from the gaze point of the user, by the movement of the first object in a vector direction according to a vector direction of a line-of-sight movement of the user, (at least refer to fig. 5 and paragraph 58. Describes if the mobile device 100 tracks the user's eye positions and identifies that the user views the display unit 140 at a preset gaze angle, it turns over the page. For example, if the mobile device 100 acquires a gaze angle at which the user is looking at the bottom right corner portion on the display unit 140, it detects this gaze angle detection as a command for turning the page to the next page).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 11-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Pub. 20130135196) in view of Henderek et al (US Pub. 20140247210).
Regarding claim 11, Park does not disclose: 
Wherein the object control unit is further configured to: move the first object in a downward direction in a case where a vector direction of a visual field change of 
Henderek teaches:
Wherein the object control unit is further configured to: move the first object in a downward direction in a case where a vector direction of a visual field change of the user is an upward direction, (at least refer to fig. 14 and paragraph 127. Describes a user can scroll a window or screen area by looking towards an edge of the screen, window, or area and initiating an action such as a contact-required action. For example, if a user is looking towards the bottom of an area or window and initiates an action such as a contact-required action, the contents of the area or window at the bottom of the area or window can scroll upwards to the top of the window or area. This functionality can operate in the same manner for every direction at which the user is gazing); or 
Move the first object in the upward direction in a case where the vector direction of the visual field change of the user is the downward direction, (at least refer to fig. 14 and paragraph 127. Describes a user can scroll a window or screen area by looking towards an edge of the screen, window, or area and initiating an action such as a contact-required action. For example, if a user is looking towards the bottom of an area or window and initiates an action such as a contact-required action, the contents of the area or window at the bottom of the area or window can scroll upwards to the top of the window or area, effectively revealing new information from the bottom of the area or window).
The two references are analogous art because they both relate with the same field of invention of gaze tracking interaction device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide scrolling direction functionality as taught by Henderek with the gaze tracking device as disclosed by Park. The motivation to combine the reference of Henderek is to provide an alternate navigation mechanism for the content display on the device.
Regarding claim 12, Park does not explicitly disclose:
Wherein the object control unit is further configured to move the first object to a peripheral visual field of the user in a case where the gaze point of the user has not moved toward the first object.
Henderek teaches:
Wherein the object control unit is further configured to move the first object to a peripheral visual field of the user in a case where the gaze point of the user has not moved toward the first object, (at least refer to fig. 14 and paragraph 127. Describes for example if the user is gazing towards the left edge when initiating an action the information at the left edge will move towards the right edge and effectively scroll information from of the left of the area or window towards the right of the area or window).
Regarding claim 12, refer to the motivation of claim 11.
Regarding claim 13
Wherein the first object includes a virtual object displayed in a display area of a display apparatus, (at least refer to fig. 3, 5 and paragraph 57. Describes if the user generates signals for selecting the corresponding e-book content and playing it back, the mobile device 100 plays it back on the screen) 
Park does not explicitly disclose:
the object control unit is further configured to move the virtual object to a boundary of the display area of the display apparatus in a case where the gaze point of the user has not moved toward the virtual object.
Henderek teaches:
the object control unit is further configured to move the virtual object to a boundary of the display area of the display apparatus in a case where the gaze point of the user has not moved toward the virtual object, (at least refer to fig. 14 and paragraph 127. Describes for example if the user is gazing towards the left edge when initiating an action, the information at the left edge will move towards the right edge and effectively scroll information from of the left of the area or window towards the right of the area or window)
Regarding claim 13, refer to the motivation of claim 11.
Regarding claim 15, Park does not explicitly disclose:
Wherein the object control unit is further configured to: move the first object at a first moving speed based on a determination that the gaze point of the user is located on a fourth object different from the first object; and 
Move the first object at a second moving speed slower than the first moving speed, based on a determination that the first object and the fourth object have a determined positional relationship, and the second line-of-sight movement.
Henderek teaches:
Wherein the object control unit is further configured to: move the first object at a first moving speed based on a determination that the gaze point of the user is located on a fourth object different from the first object, (at least refer to fig. 12 and paragraph 132. Describes for example, when a user looks at the edge of a window and presses a button, the window can scroll quickly. Wherein the edge is interpreted as the fourth object); and 
Move the first object at a second moving speed slower than the first moving speed, based on a determination that the first object and the fourth object have a determined positional relationship, and the second line-of-sight movement, (at least refer to fig. 12 and paragraph 132. Describes whereas if the user looks somewhere between the same edge of the window and the center of the window, the window would scroll less quickly).
Regarding claim 15, refer to the motivation of claim 11.
Regarding claim 16, Park does not explicitly disclose:
Wherein the determined positional relationship includes a relationship in which the first object and the fourth object are present within a determined area of a visual field of the user.
Henderek teaches:
Wherein the determined positional relationship includes a relationship in which the first object and the fourth object are present within a determined area of a visual field of the user, (at least refer to fig. 12 and paragraph 132. Describes whereas if the user looks somewhere between the same edge of the window and the center of the window, the window would scroll less quickly. Wherein this area is interpreted as being in the visual field of the user).
Regarding claim 16, refer to the motivation of claim 11.
Regarding claim 7, Park does not explicitly disclose:
Wherein in a case where the first object is arranged in association with a third object, the object control unit is further configured to continue the control of the Page 4 of 12Application No. 17/057,786communication while the gaze point of the user moves between the first object and the third object.
Henderek teaches:
Wherein in a case where the first object is arranged in association with a third object, the object control unit is further configured to continue the control of the Page 4 of 12Application No. 17/057,786communication while the gaze point of the user moves between the first object and the third object, (at least refer to fig. 12 and paragraph 132. Describes whereas if the user looks somewhere between the same edge of the window and the center of the window, the window would scroll less quickly).
Regarding claim 7, refer to the motivation of claim 11.
Claims 17-18Park et al (US Pub. 20130135196) in view of Thompson et al (US Pub.20160371886).
Regarding claim 17, Park does not explicitly disclose:
Wherein the first object includes an object localized in a real space based on information in the real space.
Thompson teaches:
Wherein the first object includes an object localized in a real space based on information in the real space, (at least refer to fig. 5-7 and paragraph 30. Describes the first drawing surface may be generated within a predetermined distance from the intersection of the user's gaze direction and the identified environmental surface. Such a positioning enables the drawing on the first drawing surface to be displayed in front of the identified environmental surface, to ensure the drawing is visible to the user).
The two references are analogous art because they both relate with the same field of invention of user interaction device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide augmented reality user experience as taught by Thompson with the gaze tracking device as disclosed by Park. The motivation to combine the reference of Thompson is to provide interactive functionalities on the device like sketch drawings with improved quality and look that enable a user's ideas to be clearly conveyed in the 3-dimensional environment.
Regarding claim 18, Park does not explicitly disclose:
Wherein the information processing apparatus includes a head mounted display (HMD).
Thompson teaches:
Wherein the information processing apparatus includes a head mounted display (HMD), (at least refer to fig. 1 and paragraph 11. Describes the head mounted computing device 10 includes a see-through holographic display 12 that may be configured to visually augment an appearance of a physical environment being viewed by the user through the see-through holographic display).
Regarding claim 18, refer to the motivation of claim 17.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Pub. 20130135196) in view of Henderek et al (US Pub. 20140247210) in further view of Shatzki et al (PCT/IL2018050337 as US Pub. 20180366090).
Regarding claim 14, Park and Henderek do not disclose: 
Wherein the first object includes a real object capable of autonomous movement.
Shatzki teaches:
Wherein the first object includes a real object capable of autonomous movement, (at least refer to fig. 1A-1B and paragraphs 47-48. Describes display device 1200 is configured to display information to pilot 600 to facilitate the piloting of aircraft 500. Para. 48, describes: both display device 1200 and user 600 can be carried by vehicle 500 and may be, for example, located in cockpit 510. Optionally, display device 1200 may move freely within vehicle 500 and still be operationally usable by user 600).
The three references are analogous art because they both relate with the same field of invention of display device system.
.
Allowable Subject Matter
Claims 4-5 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        03/04/2022